- ~         Case 1:17-cv-05221-LLS Document 168 Filed 10/15/20 Page 1 of 2
  b   JRIGIN : L
                                                                ,-==========-
                                                             liSOC SDNY
                                                             DOCUMENT
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK                      I                           -
                                        - - - -x         I DOC -:t:
                                                         j D ~ l F f-     :- - :-.. 0-~i-
                                                                   'I L_E_D_           _~ -~-.1-0
      KATHRYN TOWNSEND GRIFFIN , HELEN
      MCDONALD , and THE ESTATE OF
      CHERRIGALE TOWNSEND ,

                      Plaintiffs ,                           17 Civ . 5221 (LLS)

                - against -                                           ORDER

      EDWARD CHRISTOPHER SHEERAN , p/k/a
      ED SHEERAN , ATLANTIC RECORDING
      CORPORATION , d/b/a ATLANTIC
      RECORDS , SONY/ATV MUSIC
      PUBLISHING, LLC , and WARNER MUSIC
      GROUP COPRORATION , d/b/a ASYLUM
      RECORDS ,

                      Defendants .

      - - - - - - - - - - - - - - - - - - -x

           On counsels '   submissions of October 2 and 14 , 2020 , the

      trial of this action is deferred until next spring . At present

      there is no prospect of certainty that the trial will go forward

      as scheduled. On the contrary , the number of courtrooms

      renovated for trials is small , criminal cases have priority , and

      trial-ready civil cases are fed in to gaps left by unexpected

      pleas. On the other hand , it seems reasonable to expect that

      conditions will have improved by next spring .

           At plaintiffs '   request, the deadlines in the present pre -

      trial order are vacated, to be reset with regards to a spring

      trial . However, any party may file any of those of its




                                         - 1-
          Case 1:17-cv-05221-LLS Document 168 Filed 10/15/20 Page 2 of 2



 submissions which do not require joint input , at any time

 convenient to that party .

      So ordered .

Dated :    October 15 , 2020
           New York , New York


                                                   to,..,,, 1... st.,.t,,.
                                                  LOUIS L. STANTON
                                                      U. S . D.J .




                                        - 2-
